DETAILED ACTION
This is the first Office action on the merits based on the 17/145,847 application filed on 01/11/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, are currently pending and considered below.

Claim Objections
Claims 16 and 20 are objected to because of the following informalities:
In claim 16, lines 8-9, “a secondary resistance selector that allows the user to choose a second resistance selection” should be --- a secondary resistance selector that is configured to allow the user to choose a second resistance selection ---.
In claim 20, lines 3-4, “which are displayable on the human machine interface and selected by the user” should be --- which are displayable on the human machine interface and configured to be selected by the user ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 16-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 16, the limitation “at least one flywheel rotated by a user operating pedals” is recited in line 2.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.   Applicant is suggested to amend the limitation to --- at least one flywheel configured to be rotated by a user operating pedals ---.
Regarding claim 16, the limitation “rotation of the at least one flywheel caused by the user using the pedals” is recited in line 5.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.   Applicant is suggested to amend the limitation to --- rotation of the at least one flywheel configured to be caused by the user operating the pedals ---.
Claims 17-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, by virtue of their dependency on claim 16, which is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cristofori (US 2018/0036586).
Regarding claim 1, Cristofori discloses a device, comprising:
at least one flywheel (the flywheel 426; Figures 2-7) that is coupled to a pedal (the pedals 411; Figures 1, 6, and 7);
a resistance assembly (the braking assembly 42; Figures 2-7) associated with the at least one flywheel (the braking assembly 42 comprises the flywheel 426; paragraph 0084; Figures 2-7);
a human machine interface (the interface device 30; Figure 1; paragraphs 0100 and 0111) that is configured to receive a first resistance selection (one of the constant power training mode and the constant slope training mode; paragraphs 0100 and 0111) from a user;
a manual resistance selector (the first lever 211 and the second lever 221 coupled to the transmission ratio selecting device 23; Figures 1 and 2; paragraphs 0058, 0064-0066, 0113-0116) that is configured to receive a second resistance selection (the transmission ratio; paragraphs 0058, 0064-0066, 0113-0116) from the user; and
a controller (the control logic unit 90; Figure 15; paragraphs 0055, 0122, and 0123) comprising a processor (the processor 101; Figure 15; paragraphs 0055, 0122, and 0123) and a memory (the main and secondary memory 110, 120; Figure 15; paragraphs 0055, 0122, and 0123), the processor executing instruction stored in the memory (paragraphs 0055, 0122, and 0123) to:
activate the resistance assembly to selectively change a resistance force (the braking force acting on the flywheel 426; paragraphs 0111, 0113-0116) exerted by the resistance assembly on the at least one flywheel, based on the first resistance selection received by the human machine interface (paragraphs 0111, 0113-0116); and
activate the resistance assembly to selectively refine the resistance force based on the second resistance selection received by the manual resistance selector (“In the abovementioned example simulation, a user may be led to pedal at a higher speed, at which point the user may determine that the pedal cadence is high.  A user may change the transmission ratio by acting on the first lever 211 and/or second lever 221 to cause a decrease in the abovementioned cadence.”; paragraphs 0113-0116).
Regarding claim 2, Cristofori further discloses wherein the first resistance selection comprises one of a plurality of predetermined resistance settings (one of the constant power training mode and the constant slope training mode; paragraphs 0100 and 0111) with each being associated with a unique selection for the resistance force (paragraphs 0111-0116).
Regarding claim 3, Cristofori further discloses wherein the controller is further configured to selectively refine the resistance force established by the first resistance selection, based on the second resistance selection (Selecting a higher or lower transmission ratio via the first and second levers 211, 221 (paragraphs 0064-0065) corresponds to a change in pedal cadence, which is a refinement of the braking force acting on the flywheel 426 (paragraphs 0113-0116).  According to paragraph 0013, “Based on the pedaling cadence, the control logic unit (see CLU 90, FIGS. 13 and 14) may adjust the braking force acting on the flywheel 426.”).
Regarding claim 4, Cristofori further discloses wherein the controller is configured to:
track a historical performance of the user over time (the workout control procedure step C (“checking the cadence of the user step (C2), carried out by means of said sensor Sc”; paragraphs 0103 and 0104; Figure 12) for the constant power training mode, wherein step C, which comprises step C2, is a feedback loop; the “workout control procedure (Q), comprising the step checking the cadence of the user, carried out by means of said sensor Sc” for the constant slope training mode (paragraph 0108; Figure 12);
determine a current training level of the user based on the historical performance (the workout control procedure step (F) (“comprising the substeps of (F1) checking the cadence of the user, carried out by means of said sensor Sc”; paragraph 0104; Figure 12) for the constant power training mode; the “checking step (R), where it is checked whether the user is able to carry out the suggested cadence” for the constant slope training mode (paragraph 0108; Figure 12); and
selectively adjust the plurality of predetermined resistance settings based on the current training level of the user (step “(G) a manual level of power change, where the user can change the level of power Pi of the workout among the possible set of levels of power P1 . . . Pn, such that, in case of the level of power Pi is changed, the procedure comes back to the workout control procedure (C), otherwise the workout ends” for the constant power training mode (paragraph 0104; Figure 12); the “slope level manual change step (T), where the user can change the slope level Slope_i of the workout among the possible set of slope levels Slope_1; . . . ; Slope_n, such that, in case of the selected slope Slope_i is changed, the procedure comes back to the workout control procedure (Q), otherwise the workout ends” for the constant power training mode; paragraph 0108; Figure 12).
Regarding claim 5, Cristofori further discloses wherein the resistance assembly comprises an electric motor (the electric motor 428; paragraphs 0085-0089; Figures 2-7) and magnetic holder bracket (the magnetic holder bracket 427; paragraphs 0085-0089; Figures 2-7), the magnetic holder bracket being associated with the at least one flywheel (paragraphs 0085-0089; Figures 2-7), the electric motor being configured to selectively position the magnetic holder bracket in relation to the at -31-PA9243USleast one flywheel (paragraphs 0085-0089) based on any of the first resistance selection or the second resistance selection (paragraphs 0093 and 0111-0116).
Regarding claim 6, Cristofori further discloses wherein the resistance assembly comprises an electromagnetic brake (paragraph 0091) associated with the at least one flywheel (paragraphs 0085-0089 in light of paragraph 0091), the controller being configured to selectively alter a current applied to an electromagnet of the electromagnetic brake (paragraphs 0085-0089 in light of paragraph 0091) based on any of the first resistance selection or the second resistance selection (paragraphs 0093 and 0111-0116 in light of paragraph 0091).
Regarding claim 7, Cristofori further discloses wherein the controller is configured to:
receive a training level of the user through the human machine interface (“During the operation of the gymnastic apparatus 1, the display may show a user's cadence, among other information, which may allow a user to follow the set training program.”; paragraph 0111); and
selectively adjust a plurality of predetermined resistance settings based on the training level that is selected as the first resistance selection (step “(G) a manual level of power change, where the user can change the level of power Pi of the workout among the possible set of levels of power P1 . . . Pn, such that, in case of the level of power Pi is changed, the procedure comes back to the workout control procedure (C), otherwise the workout ends” for the constant power training mode (paragraph 0104; Figure 12); the “slope level manual change step (T), where the user can change the slope level Slope_i of the workout among the possible set of slope levels Slope_1; . . . ; Slope_n, such that, in case of the selected slope Slope_i is changed, the procedure comes back to the workout control procedure (Q), otherwise the workout ends” for the constant power training mode; paragraph 0108; Figure 12), the first resistance selection being one of the plurality of predetermined resistance settings (the constant power training mode and the constant slope training mode; paragraphs 0100 and 0111).
Regarding claim 8, Cristofori further discloses wherein the manual resistance selector comprises levers (the first lever 211 and the second lever 221; Figures 1 and 2; paragraphs 0058, 0064-0066, 0113-0116) associated with handlebars (the first and second handles 21, 22; paragraph 0057; Figures 1 and 2), when a first of the levers is - 32 -PA9243USactivated by the user the controller is configured to selectively refine the resistance force by reducing the resistance force (“As an example, a user may select… a lower gear, by activating the second lever 221” (paragraph 0064).  According to https://www.sheldonbrown.com/gears.html, a lower gear results in a faster cadence.  Cristofori discloses in paragraph 0113 that “[b]ased on the pedaling cadence, the control logic unit (see CLU 90, FIGS. 13 and 14) may adjust the braking force acting on the flywheel 426.”  In this case, selection of a lower gear via the second lever 221 would result in a faster cadence, therefore corresponding to a reduction of the braking force acting on the flywheel 426.).
Regarding claim 9, Cristofori further discloses wherein the manual resistance selector comprises levers (the first lever 211 and the second lever 221; Figures 1 and 2; paragraphs 0058, 0064-0066, 0113-0116) associated with handlebars (the first and second handles 21, 22; paragraph 0057; Figures 1 and 2), when a second of the levers is activated by the user the controller selectively refines the resistance force by increasing the resistance force (“As an example, a user may select a higher gear, by activating (e.g., moving the position of) the first lever 211” (paragraph 0064).  According to https://www.sheldonbrown.com/gears.html, a higher gear results in a slower cadence.  Cristofori discloses in paragraph 0113 that “[b]ased on the pedaling cadence, the control logic unit (see CLU 90, FIGS. 13 and 14) may adjust the braking force acting on the flywheel 426.”  In this case, selection of a higher gear via the first lever 211 would result in a slower cadence, therefore corresponding to an increased braking force acting on the flywheel 426.).

Regarding claim 10, Cristofori discloses a method, comprising:
receiving a first resistance selection (one of the constant power training mode and the constant slope training mode; paragraphs 0100 and 0111) from a user through a human machine interface (the interface device 30; Figure 1; paragraphs 0100 and 0111) of a device (the gymnastic apparatus 1; Figures 1, 13, and 14), the device comprising at least one flywheel (the flywheel 426; Figures 2-7) and a resistance assembly (the braking assembly 42; Figures 2-7) that exerts a resistance force (the braking force acting on the flywheel 426; paragraphs 0113-0116) that counteracts rotation of the at least one flywheel;
controlling the resistance assembly to selectively change the resistance force based on the first resistance selection (via the control logic unit 90; Figure 15; paragraphs 0055, 0111, 0113-0116, 0122, and 0123); receiving a second resistance selection (the transmission ratio; paragraphs 0058, 0064-0066, 0113-0116) from a manual resistance selector (the first lever 211 and the second lever 221 coupled to the transmission ratio selecting device 23; Figures 1 and 2; paragraphs 0058, 0064-0066, 0113-0116); and
controlling the resistance assembly to selectively refine the resistance force based on the second resistance selection (“In the abovementioned example simulation, a user may be led to pedal at a higher speed, at which point the user may determine that the pedal cadence is high.  A user may change the transmission ratio by acting on the first lever 211 and/or second lever 221 to cause a decrease in the abovementioned cadence.”; paragraphs 0113-0116).
Regarding claim 11, Cristofori further discloses establishing a plurality of predetermined resistance settings (the constant power training mode and the constant slope training mode; paragraphs 0100 and 0111) which are each associated with a unique selection for the resistance force (paragraphs 0111-0116) and are based on a maximum resistance force (In the broadest reasonable interpretation, the braking force applied to the flywheel via the motor 428 and the magnetic holder bracket 427 is mechanically constrained to a maximum braking force.  Within these mechanical constraints, “[t]he magnet holder bracket 427 may act on the flywheel 426 based on a training setting or program selected by a user (e.g., the magnet holder bracket 427 may be selectively moved closer to or further from the flywheel 426, so as to selectively increase or decrease a braking effect on the flywheel 426.”  Accordingly, in the broadest reasonable interpretation, the constant power training mode and the constant slope training mode are capable of being based on a maximum resistance force.).
Regarding claim 12, Cristofori further discloses wherein the controller is configured to:
tracking a historical performance of the user over time (the workout control procedure step C (“checking the cadence of the user step (C2), carried out by means of said sensor Sc”; paragraphs 0103 and 0104; Figure 12) for the constant power training mode; the “workout control procedure (Q), comprising the step checking the cadence of the user, carried out by means of said sensor Sc” for the constant slope training mode (paragraph 0108; Figure 12);
determining a current training level of the user based on the historical performance (the workout control procedure step (F) (“comprising the substeps of (F1) checking the cadence of the user, carried out by means of said sensor Sc”; paragraph 0104; Figure 12) for the constant power training mode; the “checking step (R), where it is checked whether the user is able to carry out the suggested cadence” for the constant slope training mode (paragraph 0108; Figure 12); and
selectively adjusting the plurality of predetermined resistance settings based on the current training level of the user (step “(G) a manual level of power change, where the user can change the level of power Pi of the workout among the possible set of levels of power P1 . . . Pn, such that, in case of the level of power Pi is changed, the procedure comes back to the workout control procedure (C), otherwise the workout ends” for the constant power training mode (paragraph 0104; Figure 12); the “slope level manual change step (T), where the user can change the slope level Slope_i of the workout among the possible set of slope levels Slope_1; . . . ; Slope_n, such that, in case of the selected slope Slope_i is changed, the procedure comes back to the workout control procedure (Q), otherwise the workout ends” for the constant power training mode; paragraph 0108; Figure 12).
Regarding claim 13, Cristofori further discloses wherein the controller is configured to:
receiving a training level of the user through the human machine interface (“During the operation of the gymnastic apparatus 1, the display may show a user's cadence, among other information, which may allow a user to follow the set training program.”; paragraph 0111); and
selectively adjusting the plurality of predetermined resistance settings based on the training level (step “(G) a manual level of power change, where the user can change the level of power Pi of the workout among the possible set of levels of power P1 . . . Pn, such that, in case of the level of power Pi is changed, the procedure comes back to the workout control procedure (C), otherwise the workout ends” for the constant power training mode (paragraph 0104; Figure 12); the “slope level manual change step (T), where the user can change the slope level Slope_i of the workout among the possible set of slope levels Slope_1; . . . ; Slope_n, such that, in case of the selected slope Slope_i is changed, the procedure comes back to the workout control procedure (Q), otherwise the workout ends” for the constant power training mode; paragraph 0108; Figure 12).
Regarding claim 14, Cristofori further discloses wherein the resistance assembly comprises an electric motor (the electric motor 428; paragraphs 0085-0089; Figures 2-7) and magnetic holder bracket (the magnetic holder bracket 427; paragraphs 0085-0089; Figures 2-7), the magnetic holder bracket being associated with the at least one flywheel (paragraphs 0085-0089; Figures 2-7), the method further comprises selectively positioning the magnetic holder bracket in relation to the at least one flywheel (paragraphs 0085-0089) based on any of the first resistance selection or the second resistance selection (paragraphs 0093 and 0111-0116).
Regarding claim 15, Cristofori further discloses wherein the resistance assembly comprises an electromagnetic brake (paragraph 0091) associated with the at least one flywheel (paragraphs 0085-0089 in light of paragraph 0091), the method further comprises selectively altering a current applied to an electromagnet of the electromagnetic brake (paragraphs 0085-0089 in light of paragraph 0091) based on any of the first resistance selection or the second resistance selection (paragraphs 0093 and 0111-0116 in light of paragraph 0091).

Regarding claim 16, Cristofori discloses a bicycle, comprising:
at least one flywheel (the flywheel 426; Figures 2-7) rotated by a user operating pedals (the pedals 411; Figures 1, 6, and 7);
a resistance assembly (the braking assembly 42; Figures 2-7) associated with the at least one flywheel (the braking assembly 42 comprises the flywheel 426; paragraph 0084; Figures 2-7), the resistance assembly configured to exert a resistance force (the braking force acting on the flywheel 426; paragraphs 0113-0116) that counteracts rotation of the at least one flywheel caused by the user using the pedals;
a human machine interface (the interface device 30; Figure 1; paragraphs 0100 and 0111) that is configured to allow the user to choose a first resistance selection (one of the constant power training mode and the constant slope training mode; paragraphs 0100 and 0111) for the resistance force;
- 35 -PA9243USa secondary resistance selector (the first lever 211 and the second lever 221 coupled to the transmission ratio selecting device 23; Figures 1 and 2; paragraphs 0058, 0064-0066, 0113-0116) that allows the user to choose a second resistance selection (the transmission ratio; paragraphs 0058, 0064-0066, 0113-0116) for the resistance force, the second resistance selection allowing for positive or negative refinement of the resistance force (Selecting a higher or lower transmission ratio via the first and second levers 211, 221 (paragraphs 0064-0065) corresponds to a change in pedal cadence, which is a refinement of the braking force acting on the flywheel 426 (paragraphs 0113-0116).  According to paragraph 0013, “Based on the pedaling cadence, the control logic unit (see CLU 90, FIGS. 13 and 14) may adjust the braking force acting on the flywheel 426.”); and
a controller (the control logic unit 90; Figure 15; paragraphs 0055, 0122, and 0123) that selectively controls the resistance assembly to apply the resistance force based on the first resistance selection and the second resistance selection (paragraphs 0113-0116).
Regarding claim 17, Cristofori further discloses wherein the second resistance selection is utilized to make fine-tuned adjustments to the resistance force after the first resistance selection for the resistance force has been chosen (paragraph 0114).
Regarding claim 18, Cristofori further discloses wherein the resistance assembly comprises an electric motor (the electric motor 428; paragraphs 0085-0089; Figures 2-7) and magnetic holder bracket (the magnetic holder bracket 427; paragraphs 0085-0089; Figures 2-7) that are operated through the controller (paragraphs 0085-0089, 0093, and 0111-0116).
Regarding claim 19, Cristofori further discloses wherein the resistance assembly comprises an electromagnetic brake (paragraph 0091) that is operated through the controller (paragraphs 0085-0089, 0093, and 0111-0116 in light of paragraph 0091).
Regarding claim 20, Cristofori further discloses a communications interface (the communications interface 130; Figure 15; paragraphs 0121-0122), the communications interface being configured to receive a plurality of - 36 -PA9243USpredetermined resistance settings (the computer programs received via the communications interface 130 (paragraph 0122) may be “the type of training among any number of programs that may be stored in a memory” (paragraph 0111), and may include the constant power training mode and the constant slope training mode (paragraphs 0100-0101, 0105, and 0111-0117), which are displayable on the human machine interface (“During the operation of the gymnastic apparatus 1, the display may show a user's cadence, among other information, which may allow a user to follow the set training program.”; paragraph 0111) and selected by the user (“When a user wishes to train on the gymnastic apparatus 1, the user may interact with the interface device 30, so as to set the type of training among any number of programs that may be stored in a memory.”; paragraph 0111) as the first resistance selection (“For example, in a constant power training mode, the display may convey that a user must perform the training keeping a constant set power value.” (paragraph 0111); “In a slope training mode, for example, as described above, the user may select, through the interface device 30, a training based on a predetermined simulated path or trail stored in the memory.” (paragraph 0114)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784